Citation Nr: 1717478	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-14 761	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cancer of the vocal cords, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disabilities, claimed as ischemic heart disease as due to herbicide exposure, to include as secondary to hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed his notice of disagreement (NOD) in March 2012 and was issued a statement of the case (SOC) in May 2013.  In May 2013, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In January 2014 and April 2015, the Board remanded the claims for additional development. 

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has restyled the claims as shown on the title page, to include addition of entitlement to service connection for hypertension. 

The issues of entitlement to service connection for cancer of the vocal cords, hypertension, and heart disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with diabetes mellitus, type II, during the pendency of the claim.
 

CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Whereas there are no other contrary contentions in this regard, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each piece evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Service connection for diabetes mellitus, type II

The Veteran seeks service connection for diabetes mellitus, type II (diabetes).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In July 2016, the Veteran was provided with an examination, which did not find the existence of diabetes.  See VA Examination, 1 (July 27, 2016) (VBMS).  The examiner acknowledged records referencing treatment for diabetes; however, the examiner described these as being for "impaired fasting."  See VA Examination, 1 (July 27, 2016) (VBMS); see also VA Treatment Records, 220-23 (Feb. 1, 2014) (VBMS).  The examiner also discussed subsequent treatment records noting referral to a diabetes clinic for "pre-diabetes."  See VA Examination, 3 (July 27, 2016) (VBMS).  The examiner ultimately concluded that the Veteran had never been "formally diagnosed" with diabetes.  See id.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden, 381 F.3d at 1167.  Although the Veteran is competent to report observable symptoms, he has not been shown to possess the requisite medical training to diagnose a complex medical condition such as diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran has not been competently diagnosed with diabetes during the pendency of his claim, service connection for diabetes is denied.

ORDER

Service connection for diabetes is denied. 


REMAND

The Veteran seeks service connection for cancer of the vocal cords and heart disabilities.  Although the Veteran has been provided examinations for these claimed disabilities, they are inadequate to fairly adjudicate his claims.

In July 2016, the VA examiner of his vocal cords concluded that the Veteran's exposure to "brown waters" conceded exposure to herbicides.  See VA Examination, 4 (July 27, 2016) (VBMS).  Unfortunately, the record has not factually established that the Veteran was in brown waters, which renders the rationale of the examiner erroneous and inadequate to fairly adjudicate the claim.

Also, in July 2016, the VA examiner of the Veteran's heart disabilities noted diagnoses of coronary artery disease, hypertensive heart disease, and coronary artery bypass graft.  See VA Examination, 1 (July 27, 2016) (VBMS).  The examiner ultimately concluded that the etiologies of these conditions were due to hypertension and tobacco use.  See id. at 2.  This conclusion raises an inextricably intertwined service connection claim for hypertension.  Given the nature of the Veteran's diagnosed "hypertensive" heart disease, the Board has assumed jurisdiction over the issue of service connection for hypertension and restyled the service connection claim for heart disease to include as secondary to hypertension.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Whereas the examiner did not provide an opinion as to the etiology of hypertension, the examination is not adequate to fairly adjudicate the Veteran's claims.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the claims remaining on appeal must be remanded for new examinations.  Prior to scheduling the new examinations, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claims on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed heart disabilities and hypertension.  The examiner is specifically asked to address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was directly caused or aggravated by his active duty service. 

(b) Whether it is at least as likely as not that the Veteran's hypertension caused or aggravated any diagnosed heart disease.

(c) Whether any diagnosed heart disease was at least as likely as not caused or aggravated by his active duty service.

The examiner should provide a complete rationale for any opinions provided.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed cancer of the vocal cords.  The examiner is specifically asked to address whether it is at least as likely as not that the Veteran's cancer of the vocal cords was directly caused or aggravated by his active duty service. 

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


